Appeal from an order of the Supreme Court, Erie County (Shirley Troutman, J.), entered March 16, 2012. The order denied the motion of plaintiffs for a default judgment, granted the motion of defendants to dismiss the complaint and denied the motion of plaintiffs for an extension of time to serve defendants.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Fahey, Sconiers, Valentino and Martoche, JJ.